Citation Nr: 1700628	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to additional compensation based on school attendance for the Veteran's children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1978 to November 1978, and in the Navy from September 1982 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 Administrative Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

On December 2011 VA Form 9, the Veteran requested a Travel Board hearing in San Diego, CA.  The Veteran's hearing was scheduled to be held in February 2016; however, the Veteran requested another date.  In an April 2016 letter, the Veteran was notified of the rescheduled hearing to be held in May 2016.  However, the Veteran failed to appear, has not submitted good cause for failure to appear, and has not since requested that his hearing be rescheduled,  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

1.  The Veteran's daughter, A, was born in March 1983, turned 18 in March 2003, and turned 23 in March 2008.  

2.  The Veteran's daughter, R, was born in May 1989, turned 18 in May 2007, and turned 23 in May 2012.

3.  In August 2011, the Veteran submitted multiple requests for approval of school attendance for his daughters' enrollments in various colleges.

4.  In September 2011, the Veteran was notified that R, who was previously removed as a dependent in error, was added as a minor child from January 1, 2006 through May [redacted], 2007.  She was also added as a school child from September 1, 2010.


CONCLUSION OF LAW

The criteria for payment of additional compensation for the school attendance of a dependent child prior to September 1, 2010 are not met.  38 U.S.C.A. §§ 101, 1115 (West 2014); 38 C.F.R. §§ 3.57, 3.155, 3.503, 3.667 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board has denied the claim as a matter of law.  The facts are not in dispute.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004). 
Nonetheless, the Veteran has been provided appropriate due process.  In November 2011, he was provided a Statement of the Case (SOC), which readjudicated the claim and informed him of the reasons and bases for the denial of the claim. 

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Merits of the Claim

In December 2010, the Veteran notified VA that was no longer married and listed R as a dependent.  In December 2010, VA sent the Veteran a letter requesting the date of divorce and included a VA Form 21-674 (Request for Approval of School Attendance) for R; however, the Veteran did not submit the requested information.  Subsequently, in March 2011, the Veteran informed VA that he had divorced in 2005.  The Veteran did not submit VA Form 21-674 for R.  In a letter dated April 2011, VA reduced the Veteran's benefits as his ex-wife and R were removed from his award benefits, effective January 2006.

In response to the April 2011 letter, the Veteran submitted multiple VA Forms 21-674 for A and R.  The earliest beginning date of course for R was August 2006 and September 2005 for A. The latest beginning date of course for R was August 2011 and August 2011 for A.  In September 2011, the Veteran submitted a claim for additional benefits for R.

In September 2011, VA notified the Veteran that he was awarded additional benefits for R as a child in school, effective September 2010.  The Veteran contends that he is entitled to retroactive additional benefits for school aged children A and R.  See the September 2011 notice of disagreement.

Additional compensation may be paid for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4 (b)(2).

Except as otherwise provided, the term "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and, (1) who is under the age of 18 years; or, (2) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. 	 § 3.57.

Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667 (a).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The Veteran's daughters, A and R, turned 18 on March [redacted], 2003 and May [redacted], 2007, respectively.  In September 2011, the Veteran submitted a claim for additional benefits for R and included the multiple VA Forms 674.

Evaluating the evidence in light of the criteria noted above, the Board finds that for R, the Veteran does not meet the criteria for retroactive compensation for a dependent child prior to the awarded September 2010 date.  Under 38 C.F.R. 	 § 3.667, additional compensation for a child may be paid for school attendance if the claim is filed either within one year of the child's 18th birthday, or one year of the date of commencement of the course of study.  Here, the first criteria is not met as R was older than 18 when the form was received.  The second criteria is met to the extent that September 2010 is within one year of the September 2011 date of the claim.  Any time preceding September 2010 is not eligible for compensation as the application for compensation for that time is not timely filed under the criteria of 38 C.F.R. § 3.667.

Regarding A, neither criteria is met.  A was approximately 26 years old when the VA Form 21-674 was received in September 2011.  Thus, the Veteran's application for compensation for his A was not timely filed under the criteria of 38 C.F.R. § 3.667.

While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority even to grant benefits on an equitable basis.  See 	 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The United States Court of Appeals for Veterans Claims held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question. Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Additional compensation based on school attendance for the Veteran's children is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


